Per Curiam.
There is some evidence that certain items of material for which plaintiff claims payment were not furnished. The evidence offered by plaintiff to support its claim as to the reasonable value of services rendered was the opinion of an expert witness who was an officer of the plaintiff. Under these circumstances, it was error for the trial court to charge the jury that if they found for plaintiff their verdict was bound to be for the full amount demanded in the complaint. 'What materials were furnished, what labor was performed, and what the reasonable value thereof was, were questions of fact to be determined by the jury and not by the court. (Reves v. Hyde, 14 Daly, 431, 432; Campbell v. Ludin, 104 N. Y. Supp. 372.)
Nor do we think the error was harmless because the amount of the verdict rendered was less than the amount demanded in the complaint with interest added. Nothing was said in the charge of the court about interest, and we have no means of knowing how the jury arrived at the amount found, which is even more than the court instructed them to find.
The judgment and order appealed from should be reversed on the law and a new trial granted, with costs to the appellant to abide the event.
All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ.
Judgment and order reversed on the law and a new trial granted with costs to appellant to abide the event.